DETAILED ACTION
Acknowledgments
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Non-Final action in reply to the application 16454032 filed on 11/05/2020.
Claims 1-6 are withdrawn
Claims 7 – 20 are examined and pending
Election/Restrictions
Applicant’s election without traverse of Group II claims 7-20 in the reply filed on 11/05/2020 is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 -10, 13-17, and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over 
US PG Pubs 20190139170 – Subramanian et al. hereinafter as SUBRAMANIAN US PG Pubs 20170358000 – Jain et al. hereinafter as JAIN

Regarding Claim 7, and 14:
SUBRAMANIAN discloses:
 7. (Original) A marketing method comprising the steps of: 
receiving from an advertiser(marketer, fig. 43) an offer for a quantity of desired clicks(expected clicks, para. 0017); 
displaying to a plurality of publishers(publishers, para. 0092) a balance of clicks being offered by said advertiser equal to said quantity of desired clicks less a total of reserved clicks and a total of delivered clicks;(total, para. 0020)
receiving from a first publisher a first acceptance of said offer for a quantity of clicks to be delivered; (publisher, buyer, para. 0129)
adding said quantity of clicks to be delivered by said first publisher to said total of reserved clicks and updating said balance of clicks being offered; (deliver pace, Fig. 44 and para. 208 and 209)
establishing a first delivery window deadline for said first publisher; (period, para. 125 )
counting a quantity of clicks actually delivered by said first publisher prior to the first delivery window deadline; and (spend vs delivery where in quantity of clicks is budget spent ~ cost of click, Fig. 44 and para. 208 and 209 )
SUBRAMANIAN does not disclose, However Jain teaches:
after the first delivery window deadline, adding the quantity of clicks actually delivered by said first publisher to the total of delivered clicks(total para. 0022), subtracting the quantity of clicks to be delivered by said first publisher from the total of reserved clicks, and updating(update para. 0032) said balance of clicks being offered.  (Difference between actual budget spend and expected budget spend during a time period wherein the budget spent corresponds to the cost per click within the budget, para. 0056)

It would be obvious to one of ordinary skill in the art to combine SUBRAMANIAN’s method of an advertisement campaign to prevent over or under spending with JAIN’s method in order to auto fill short falls with regard to campaign budgets (para. 0020)

Regarding Claim 8, and 15:
SUBRAMANIAN discloses:
8. (Original) The method of claim 7 further comprising the step of: 
refusing a second acceptance of said offer from said first publisher.(minimal acceptable level, if bellows this level, refuse the publisher., para. 0159)

Regarding Claim 9, and 16:
SUBRAMANIAN discloses:
9. (Original) The method of claim 7 wherein: said quantity of clicks to be delivered by the first publisher is less than the balance of clicks being offered at the moment of said step of receiving from the first publisher the first acceptance.(fig. 46 wherein the balance of the budget would be less than remaining amount, thus the balance of the money remaining would be the number clicks based on cost per click)

Regarding Claim 10, and 17:
SUBRAMANIAN / JAIN does discloses:
10. (Original) The method of claim 9 further comprising the steps of: 
receiving from a second publisher a second acceptance of said offer for a quantity of clicks to be delivered; (expected clicks, para. 0017);
adding said quantity of clicks to be delivered by said second publisher to said total of reserved clicks and updating said balance of clicks being offered; (total, para. 0020)
establishing a second delivery window deadline for said second publisher; (publisher, buyer, para. 0129)
counting a quantity of clicks actually delivered by said second publisher prior to the second delivery window deadline; (spend vs delivery where in quantity of clicks is budget spent ~ cost of click, Fig. 44 and para. 208 and 209 )
SUBRAMANIAN does not disclose, However Jain teaches:
after the second delivery window deadline, adding the quantity of clicks actually delivered by said second publisher to the total of delivered clicks(total para. 0022), subtracting the quantity of clicks to be delivered by said second publisher from the total of reserved clicks, and updating(update para. 0032) said balance of clicks being offered.  (Difference between actual budget spend and expected budget spend during a time period wherein the budget spent corresponds to the cost per click within the budget, para. 0056)

It would be obvious to one of ordinary skill in the art to combine SUBRAMANIAN’s method of an advertisement campaign to prevent over or under spending with JAIN’s method in order to auto fill short falls with regard to campaign budgets (para. 0020)

Regarding Claim 13, and 20:
SUBRAMANIAN discloses:
13. (Original) The method of claim 7 wherein said step of counting further includes the steps of: receiving a plurality of web page requests; (request, para. 0172)
counting said plurality of web page requests;(budget, para. 0195) and 


 
Claims 11, 12, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over 
US PG Pubs 20190139170 – Subramanian et al. hereinafter as SUBRAMANIAN US PG Pubs 20170358000 – Jain et al. hereinafter as JAIN in view of US PG Pub 20160294765 – Mayala et al. hereinafter as MAYALA

Regarding Claim 11, and 18:
SUBRAMANIAN / JAIN does not discloses the following, however MAYALA teaches:
11. (Original) The method of claim 7 further comprising the step of: establishing said first delivery window deadline to be a time falling within the range of 24 to 72 hours following the step of receiving from the first publisher the first acceptance. (delivery schedule set to a predetermined period of time)

It would be obvious to one of ordinary skill in the art at the time of the invention to modify SUBRAMANIAN / JAIN method of a campaign to include campaign delivery to utilize MAYALA to include a delivery range of a predetermined time for MAYALA to improve efficiency and effectiveness of advertisements ( para. 0001)

Regarding Claim 12, and 19:
SUBRAMANIAN / JAIN discloses:
12. (Original) The method of claim 11 further comprising the step of: establishing said first delivery window deadline 48 hours following the step of receiving from the first publisher the first acceptance. (delivery schedule set to a predetermined period of time)

It would be obvious to one of ordinary skill in the art at the time of the invention to modify SUBRAMANIAN / JAIN method of a campaign to include campaign delivery to utilize MAYALA to include a delivery range of a predetermined time for MAYALA to improve efficiency and effectiveness of advertisements ( para. 0001)


CONCLUSION
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        


                                                                                                                                                                                                     /MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681